Order unanimously modified by deleting therefrom the last two ordering paragraphs, and as so modified affirmed, without costs. Memorandum: The last two ordering paragraphs are not necessary to a decision. The contemplated present use of the property was known, considered, and permitted by the Town Board. If the stricken paragraphs are intended to regulate the future use of the property they are improper. If, in the future there are violations of the zoning laws, that problem may be considered and determined in view of the circumstances as they may exist at that time. There may be many factors in the future not now ascertainable, such as zoning amendments, change of circumstances, and the like. The stricken paragraphs might cause unnecessary confusion. (Appeal from order of Erie Special Term dismissing petition with certain limitations.) Present — Williams, P. J., Bastow, Goldman, Henry and Del Veechio, JJ.